                Case 2:21-mj-02514-DUTY Document 3 Filed 05/21/21 Page 1 of 1 Page ID #:3

  AO 442 (Rev. 1 I/11)(modified) Arzest Warrant                                                                       ~ ~L




                                            UNITED STATES DISTRICT COURT
                                                                        2011 MAY 2 t AM II ~ i
                                                                       for the
                                                                                                            :i - -;~ U. `.~~'~u;i~li; :OUR i
                                                          Eastern    District of California                  t.E;t~~'~;;~. DUST. U~ r,~~.'~'.
                                                                                                                     L0~ l',~1GEE.ES
                                                                                                           ~.
                      United States of America
                                 v.
                                                                                 Case No         2:21-mj-0079 CKD

                           Gabriel Diop


                               Defendant


                                                            ARREST WARRANT
 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)
                             Gabriel Diop                                                                                                       ,
 who is accused of an offense or violation based on the following document filed with the court:

 ❑ Indictment               ❑Superseding Indictment              ❑Information      ❑Superseding Information                 ~ Complaint
 ❑ Probation Violation Petition                   ❑Supervised Release Violation Petition    ❑Violation Notice ❑Order ofthe Court

 This offense is briefly described as follows:

 18 U.S.C. § 1341 —Mail Fraud




Date:         May 18, 2021
                                                                                              Issuing officer's signature


City and state:        Sacramento, California                                Carolyn K. Delaney, United States Magistrate Judge
                                                                                               Printed name and title


                                                                      Return

          This warrant was received on (dare)                               and the person was arrested on (dare)
1t (city and state)



Date:
                                                                                              Arresting officer's signature


                                                                                                             United States Magistrate Judge
                                                                                                Printed name and tit e
